Exhibit 10.4
FOURTH AMENDMENT TO THE
INGRAM MICRO 401(K) INVESTMENT SAVINGS PLAN
     The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of April 1, 2005, unless otherwise specified herein.
     1. Section 1.31 is amended by deleting the third paragraph thereof, and
revising the first paragraph thereof to read as follows:
“1.31 ‘Highly Compensated Employee’ means any Employee who performs services for
the Employer during the determination year and who (a) was a five percent (5%)
owner, as defined in Section 9.7(a), during the determination year or look-back
year, or (b) during the look-back year received Compensation from the Employer
in excess of $90,000, multiplied by the Adjustment Factor.”
     2. Section 3.11 is amended by deleting the paragraph that reads
“Compensation for a Limitation Year is the compensation actually paid or made
available during such Limitation Year.”, and replacing it with the following:
“Compensation for purposes of Code Section 415 means Compensation (as defined in
this Section 3.11) for a Limitation Year which is actually paid or made
available during such Limitation Year and which is paid prior to severance from
employment with the Employer. However, Code Section 415 Compensation includes
payments made within 21/2 months after severance from employment that, absent a
severance from employment, would have been paid to the Employee while the
Employee continued in employment with the Employer and are regular compensation
for services during the Employee’s regular working hours, compensation for
services outside the Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar compensation, or payments
for accrued bona fide sick, vacation, or other leave, but only if the employee
would have been able to use the leave if employment had continued. Code
Section 415 Compensation does not include amounts paid after severance from
employment that are severance pay, unfunded non-qualified deferred compensation,
parachute payments within the meaning of Code Section 280G(b)(2), or any other
payment that is not described in the preceding sentence.”
     3. Section 3.11 is amended by deleting the final paragraph thereof, and
replacing it with the following:
“Effective for Limitation Years beginning on or after July 1, 2007, in the event
the limitation on Annual Additions established under this Section 3.11 is
exceeded for any Limitation Year, any method permitted by the Employee Plans
Compliance Resolution System published by the Internal Revenue Service may be
utilized to correct such failure to comply with the limitation on Annual
Additions.

 



--------------------------------------------------------------------------------



 



Effective for Limitation Years beginning before July 1, 2007, the Trustees
shall, pursuant to the Administrator’s directions, distribute the excess of a
Participant’s Annual Additions comprising (i) After-Tax Contributions and
(ii) Before-Tax Contributions, in that order, over the limits stated above to
the Participant in the event that such excess is caused by the allocation of
forfeitures, a reasonable error in estimating a Participant’s Compensation or in
determining the amount of After-Tax Contributions and/or Before-Tax
Contributions that may be made with respect to the Participant for the Plan Year
or other circumstances approved by the Commissioner of Internal Revenue. Any
contributions to be so distributed shall include any income but not any loss
attributable thereto, to the extent permitted by Regulations, and the
Participant shall immediately forfeit all Matching Contributions, including any
income but not any loss attributable thereto, that were made to match such
distributed After-Tax Contributions and/or Before-Tax Contributions. Such
forfeited Matching Contributions shall be held unallocated in a suspense account
and credited as part of Matching Contributions for the next and succeeding
Limitation Years, as necessary, for all Participants in the Plan. Investment
income less loss attributable to amounts held in such suspense account shall be
similarly applied and shall be treated as Annual Additions when allocated to
Participants’ Accounts. To the extent permitted by the Employee Plans Compliance
Resolution System published by the Internal Revenue Service, this paragraph may
continue to apply beyond the date on which it would otherwise cease to be
effective.”
     4. Section 9.2(a) is amended by deleting the phrase “separation from
service”, and replacing it with “severance from employment”.
     IN WITNESS WHEREOF, this Fourth Amendment is executed on the date set forth
below.

                  INGRAM MICRO INC.    
 
           
 
  By:   /s/ Lynn Jolliffe     
 
     
 
   
 
           
 
  Title:   SVP HR     
 
     
 
   
 
           
 
  Date:   11/17/08     
 
     
 
   

-2-